Citation Nr: 1016085	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUE

Entitlement to a rating in excess of 30 percent for shell 
fragment wounds of the left upper extremity, to include on an 
extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from January 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision in which 
the RO, inter alia, denied a rating higher than 30 percent 
for residuals of shell fragment wounds of the left upper 
extremity; denied a rating higher than 10 percent for 
ankylosis of the left thumb; but granted service connection 
and assigned an initial 20 percent rating for amputation of 
the left little finger, effective January 21, 2004.  In 
September 2004, the Veteran filed a notice of disagreement 
(NOD) with the ratings assigned for the left upper extremity 
and for the left thumb, and with the effective date assigned 
for the grant of service connection for the amputation of the 
left little finger.  In August 2005, the RO issued a 
statement of the case (SOC) on the higher rating and 
effective date claims.  The Veteran filed a substantive 
appeal (via type-written letter) in September 2005.

In the August 2005 SOC, the RO mistakenly addressed the 
disability rating for the residuals of shell fragment wounds 
to the left lower extremity instead of the left upper 
extremity.  In June 2006, the RO corrected this error and 
issued a supplemental SOC (SSOC) addressing the disability 
rating assigned for the residuals of shell fragment wounds of 
the left upper extremity.  The Veteran filed a substantive 
appeal (via typewritten letter) later that month in June 
2006.

The Board points out that, in his September 2005 substantive 
appeal, the Veteran requested a higher, 20 percent rating for 
unfavorable ankylosis of the left thumb and an effective date 
of June 1971 for the grant of service connection for the 
amputation of the left little finger.  Prior to certifying 
this case to the Board, in a June 2006 rating decision, the 
RO granted a 20 percent rating for the left thumb.  With 
regards to the amputation of the left little finger, although 
the exact date is uncertain, recently obtained hospital 
records show that the surgery occurred sometime in August 
1970.  Hence, in an August 2008 rating decision, the RO 
assigned a 100 percent temporary total evaluation effective 
August 1, 1970, based on a period of convalescence following 
the amputation (see 38 C.F.R. § 4.30 (2009)) and a 20 percent 
rating effective September 1, 1970.  The June 2006 and August 
2008 decisions are considered a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, the only remaining matter on appeal 
is the Veteran's claim for an increased rating for the 
residuals of shell fragment wounds of the left upper 
extremity.

In January 2009, the Board remanded the increased rating 
claim to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  After 
accomplishing some of the requested action, the AMC continued 
the denial of the claim (as reflected in a February 2010 
SSOC), and returned the matter to the Board for further 
appellate consideration.  

For reasons expressed below, the appeal is, again, being 
remanded to the RO, via the AMC.  VA will notify the Veteran 
when further action, on his part, is required.

As a final preliminary matter, as noted in the Board's 
January 2009 remand, the Veteran raised an additional claim 
of clear and unmistakable error (CUE) in the December 1969 
rating decision, in which the RO assigned an initial 30 
percent rating for the residuals of shell fragment wounds of 
the left upper extremity.  Also, in a September 2008 letter, 
the Veteran also raised a claim for a total disability rating 
based individual unemployability (TDIU) due to service-
connected disabilities.  As these matters have not been 
adjudicated by the RO, they are not before the Board; hence, 
they are referred to the RO for appropriate action.


REMAND

Unfortunately the Board finds that further RO action in this 
appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  

In this appeal, the Board instructed the RO to arrange for 
the Veteran to undergo VA examination to assess the severity 
of the residuals of shell fragment wounds of the left upper 
extremity, to specifically include the left biceps.  A VA 
examination was conducted in November 2009; however, as 
explained in greater detail below, that examination did not 
fully assess the residuals of the shell fragment wound of the 
left biceps.  Hence, remand, consistent with Stegall, is 
warranted. 

Because of the complexity of the Veteran's service-connected 
shell fragment wounds of the left upper extremity, the Board 
will provide a detailed background discussion (as also set 
forth in the Board's January 2009 remand).  

The Veteran's service treatment records show that he 
sustained multiple shrapnel wounds from a Claymore mine in 
February 1969.  A March 1969 record notes fragment wounds to 
the left hand, forearm, and left upper arm were cleaned, 
debrided, and closed.  The Veteran had associated compound 
comminuted fractures of the left first metacarpal head and 
the left first and second proximal phalanges.  He underwent 
surgical open reduction to repair these fractures.  He also 
had an associated laceration of the ulnar nerve in the mid 
forearm.  A June 1969 Medical Board Report notes the Veteran 
underwent surgical repair and removal of a neuroma of the 
ulnar nerve in April 1969.  Following surgery, the Veteran 
had no problem regaining the use of his left elbow and wrist, 
but had limited function in his left hand.

The report of a December 1969 VA examination indicates the 
Veteran had good muscular strength in the left shoulder, 
elbow and wrist, but marked weakness in the abduction and 
adduction of the fingers, and decreased sensation to pain and 
touch over the ulnar distribution of the left hand with 
evidence of interossei atrophy.  The examination report also 
noted a 1 1/2 scar over the left biceps (Muscle Group VI).  The 
diagnosis given was scars and residuals from shell fragment 
wounds penetrating the left upper extremity and affecting the 
muscles of Muscle Groups VI and VII, with paralysis of the 
muscles of Group IX.  

In a December 1969 rating decision, the RO granted service 
connection for scars, residuals from shell fragment wounds 
penetrating left upper extremity affecting Muscle Groups VI 
and VII with paralysis of muscles of Group IX, neuropathy of 
left ulnar nerve, residuals of gunshot wound, and assigned an 
initial 30 percent rating.  The RO also granted service 
connection and assigned separate ratings for ankylosis of the 
left thumb and residuals of a fracture of left little finger.

A May 1971 record from the Naval Hospital in Bremerton, 
Washington, indicates the Veteran had a severe contracture of 
the left little finger and underwent surgical amputation 
through the base of the fifth metacarpal in August 1970.  A 
neurological examination revealed the absence of sensation 
along the ulnar side of the left ring finger and intrinsic 
muscle atrophy of the hand.  An examination also revealed 
ankylosis of the proximal joint of the left thumb and 20 
degrees of flexion with normal functional use of the thumb.  

The residuals of the shell fragment wounds of the Veteran's 
left upper extremity have been evaluated under Diagnostic 
Code 5307, Muscle Group VII.  See 38 C.F.R. § 4.73 (2009).  
Muscle Group VII includes the flexors of the carpus, the long 
flexors of the fingers and thumb, and pronator muscles, which 
function to flex the wrist and fingers.  The Veteran's 
residuals have been assigned a 30 percent rating, which is 
the maximum rating for a severe disability of the Group VII 
muscles of the non-dominant hand.  In addition, during the 
appeal period, the Veteran has been assigned separate 20 
percent ratings each for the amputation of the left little 
finger, and unfavorable ankylosis of the left thumb.  The 
combined rating for these disabilities is 60 percent.  
See 38 C.F.R. § 4.25 (2009) (combined ratings table).  

The Board notes that the 'amputation rule' provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  See 38 C.F.R. § 4.68 
(2009).  Amputation of the minor forearm below insertion of 
the pronator teres warrants a 60 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5124 (2009).  The RO concluded that a 
higher disability rating for residuals of the shell fragment 
wounds of the Veteran's left upper extremity, when combined 
with the disability ratings for the left little finger and 
left thumb, would exceed 60 percent.  Therefore, the RO 
denied the Veteran's claim for an increased rating.  

In a September 2008 letter, the Veteran points out that the 
current 30 percent rating includes the residuals from shell 
fragment wounds to Muscle Group VI, which is above the 
insertion of the pronator teres.  Amputation of the minor 
forearm above insertion of the pronator teres warrants a 70 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5123 
(2009).  He argues that even if the amputation rule precludes 
a rating higher than 60 percent below the insertion of the 
pronator teres, a separate rating should be assigned for the 
injuries to Muscle Group VI and then combined with the 60 
percent rating.  In a February 2010 letter, the Veteran makes 
similar arguments regarding Muscle Group V.

Muscle Group V includes the flexor muscles of the elbow, the 
biceps, branchialis, and brachioradialis, which function to 
stabilize and flex the elbow.  38 C.F.R. 
§ 4.73, Diagnostic Code 5305 (2009).  Muscle Group VI 
includes the extensor muscles of the elbow, the triceps, and 
anconeus, which function to extend the elbow.  38 C.F.R. § 
4.73, Diagnostic Code 5306 (2009).  The pronator teres muscle 
pronates and flexes the forearm and its insertion is at the 
middle lateral surface of the radius just below the elbow 
joint.  The Veteran is correct in pointing out that Muscle 
Groups V and VI are above the insertion of the pronator 
teres.  Thus, if the residuals of shell fragment wounds 
involve injury to Muscle Groups V and VI, as well as Groups 
VII and IX, according to the amputation rule, the combined 
rating for the left upper extremity could not exceed 70 
percent - rather than the 60 percent applied by the RO under 
Diagnostic 5124.  38 C.F.R. § 4.71a (2009).  And furthermore, 
38 C.F.R. § 4.55(f) (2009) provides that muscle group 
injuries in different anatomical regions, which do not act 
upon ankylosed joints, are to be separately rated and the 
ratings combined under the provisions of § 4.25.  

As mentioned, the December 1969 VA examination revealed a 11/2 
inch scar over the left biceps, which was noted to involve 
Muscle Group VI.  Under 38 C.F.R. 
§ 4.73, the biceps is associated with flexion of the elbow 
and is actually included in Muscle Group V.  Photographs 
attached to the December 1969 examination report also show a 
scar of the left biceps.  From a functional standpoint, there 
was no impairment in muscular strength in the shoulder and 
left elbow.  The May 2004, April 2006 and December 2007 VA 
examiners did not note any injury to the muscles of Groups V 
or VI, or a scar of the left biceps.  Photographs attached to 
the report of the December 2007 VA examination appear to show 
a scar over the left biceps.  Because clarification was 
needed regarding the residuals of any muscle injuries of the 
left biceps, including any associated scars, the Board 
remanded the claim in January 2009.  The Board also noted 
that the criteria for rating scars were revised, effective 
October 23, 2008.  See 38 C.F.R. § 4.118 (2009).  

The RO arranged for a VA examination in November 2009.  The 
report of that examination reflects that the Veteran had 4/5 
strength in the muscles of Groups V and VI and that the 
residuals of shell fragment wounds to the biceps and triceps 
resulted in pain, decreased coordination, increased 
fatigability, and difficulty flexing and extending the elbow.  
The VA examiner also noted decreased reflexes in the left 
biceps/triceps (1+ on the left versus 2+ on the right).  The 
VA examiner did not, however, perform range of motion studies 
of the left elbow and did not describe or assess the severity 
any scars of the left biceps. 

Because the record still does not include sufficient medical 
findings to resolve the claim on appeal, further medical 
examination is needed.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in a denial of the claim for increase.  See 38 
C.F.R. § 3.655(b) (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  
The RO's adjudication of the claim for an increased rating 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), consistent with Hart v. 
Mansfield, 21 Vet. App. 505 (2007) is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an increased rating.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
residuals of the shell fragment wounds of 
the Veteran's left biceps/triceps (Muscle 
Groups V and VI) in accordance with the 
pertinent rating criteria for evaluating 
the condition(s).  With respect to the 
injuries of the muscles of Groups V and VI, 
the examiner should also provide an 
assessment as to whether the overall 
residuals for each muscle group involved 
are best characterized as slight, moderate, 
moderately severe, or severe.

The examiner should conduct range of motion 
testing, expressed in degrees, of the left 
elbow.  The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also render findings 
pertinent the residual scars of the left 
biceps (previously identified on December 
1969 VA examination and photographed during 
the December 2007 VA examination), 
consistent with the revised criteria for 
evaluating scars, to include describing all 
scars associated with the residuals of the 
shell fragment wounds of the left upper 
biceps; and, for each scar, stating the 
size of the area affected (in inches or 
centimeters), whether the scar is deep or 
superficial, is linear or nonlinear, causes 
limitation motion, is unstable, or is 
painful on examination.

The examiner should set forth all 
examination findings, along with complete 
rationale for the comments expressed, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
increased rating.  If the Veteran fails, 
without good cause, to report to the 
scheduled examination, in adjudicating 
this claim for increase, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate the claim in light of 
all pertinent evidence and legal authority 
(to specifically include the provisions of 
38 C.F.R. § 3.321).  The RO's adjudication 
of the increased rating claim should 
include consideration and discussion of 
all potentially applicable rating 
criteria, to include the criteria for 
evaluating muscle injuries (if 
appropriate) and the revised criteria for 
evaluating scars.  The RO should also 
consider and discuss whether staged 
rating, pursuant to Hart (cited to above), 
is appropriate.

In adjudicating the claim for a higher 
rating for the left upper extremity on the 
merits, the RO is cautioned that the 
amputation rule, precluding a combined 
rating higher than 60 percent below the 
insertion of the pronator teres, does not 
preclude a separate rating for muscle 
injuries above the pronator teres (e.g., 
muscle injuries/scars of the 
biceps/triceps-Muscle Groups V and VI, 
which affect flexion and extension of the 
elbow).  See the Board's detailed 
discussion, above.)

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate SSOC that includes 
citation to and discussion of any 
additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

